                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                                        NO. 7:18-CV-59-FL



 NAPIER SANDFORD FULLER,                         )
                                                 )
                       Plaintiff,                )
                                                 )
       v.                                        )
                                                 )
 REBECCA W. HOLT, in her official                )
 capacity as employee of the North Carolina      )
 Office of the Courts, RICHARD A.                )
 BADDOUR, in his official capacity as            )
 employee of the North Carolina                  )
 Administrative Office of the Courts,            )
 JAMES C. STANFORD, in his official              )
 capacity as employee of the North Carolina      )                       ORDER
 Administrative Office of the Courts,            )
 JAMES T. BRYAN, III, in his official            )
 capacity as employee of the North Carolina      )
 Administrative Office of the Courts,            )
 SAMANTHA HYATT CABE, in her                     )
 official capacity as employee of the North      )
 Carolina Administrative Office of the           )
 Courts, and CATHERINE C. STEVENS,               )
 in her official capacity as employee of the     )
 North Carolina Administrative Office of         )
 the Courts,                                     )
                                                 )
                       Defendants.               )


       This matter is before the court on pro se plaintiff’s motions for permission to add electronic

case filing privileges for a self-represented party (DE 89), and to request disability accommodations

to better access the court process (DE 90). In this posture, the issues raised are ripe for ruling. For

the reasons that follow, plaintiff’s motion for permission to electronically file is denied, and

plaintiff’s motion to request disability accommodations is granted.
                                           COURT’S DISCUSSION

         A.       Motion to Allow Electronic Filing (DE 89)

         Plaintiff first requests the court enable him to file documents electronically through his

PACER account, relying on an order from the United States Court of Appeals for the Fourth Circuit

granting him electronic access for his appeal. Under the Fourth Circuit’s local rules of appellate

procedure, “a person not represented by an attorney: may file electronically only if allowed by court

order or by a local rule.” Local Appellate Rule 25(a)(2)(B)(ii). Pursuant to its Local Rules, the

Fourth Circuit granted plaintiff leave to file electronically. (Order (DE 89-1) at 1).1

         The Local Civil Rules of this court differ from the Local Appellate Rules of the Fourth

Circuit. In this district, “[a] pro se party . . . may not file electronically.” Local Civil Rule 5.1(b)(2);

see also Local Civil Rule 5.1(b)(1) (“Only an attorney who is registered in CM/ECF may file

documents electronically.”). Plaintiff is proceeding pro se.

         Plaintiff asks that the court allow him to file electronically 1) as a reasonable accommodation

regarding petitioner’s mental impairment, 2) as a means to keep up with the court deadlines while

abroad, and 3) as a means of due process to access the entire dispute easily. (Mot. (DE 89) at 2).

None of petitioner’s justifications for allowing electronic filing privileges warrant abrogation of the

Local Civil Rules in this case. Plaintiff does not explain how electronically filing documents is

necessary to reasonably accommodate his mental impairments, especially in light of his

demonstrated ability to manually file a variety of pleadings, motions, and supporting documents

throughout the course of this action. (See DE 1-3, 5, 13, 31-32, 34-37, 39, 44, 49, 56, 68-69, 72, 74,



         1
           The court refers to the Fourth Circuit’s order by the district court’s CM/ECF entry. Plaintiff uploaded a copy
of the order in support of his motion.

                                                           2
76, 78-80, 83-84, 87, 89-90). Electronic filing is not necessary to keep up with court deadlines while

abroad, because plaintiff may still sign up as a “receiving user” in CM/ECF, thereby providing him

with updates regarding district court filings. See Local Civil Rule 5.1(b)(2). Finally, plaintiff has

not been denied due process by being required to file his documents manually as opposed to

electronically. Therefore, the court denies plaintiff’s request abrogate the Local Rules and allow him

to file electronically.

        B.      Motion to Request Disability Accommodations (DE 90)

        Upon consideration of the motion for disability accommodations to better access the court

process, the court grants the motion.

                                          CONCLUSION

        Based on the foregoing, plaintiff’s motion for permission to add electronic case filing

privileges (DE 89) is DENIED. Plaintiff’s motion to request disability accommodations (DE 90) is

GRANTED. The clerk is DIRECTED to notify the United States Court of Appeals for the Fourth

Circuit of this order.

        SO ORDERED, this the 10th day of April, 2019.




                                               _____________________________
                                               LOUISE W. FLANAGAN
                                               United States District Judge




                                                  3
